Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
 
Response to Amendment
The Amendment filed on 3/7/2022 has been entered.  Claims 21-40 remain pending in the application. The Examiner has acknowledged that claims 21, 22, 28, 29, 35, and 36 are amended. A terminal disclaimer was filed on 5/18/2022 and the 101 double patenting rejection has been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 21-40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Levien et al. (US 20060115067 Al, hereinafter Levien).
Regarding claim 21, Levien discloses a computer-implemented method for managing communications, comprising: 
detecting one or more available devices during an active communication session using one or more locations of the one or more available devices (paras. [0016], lines 9-10, wireless communication device 112 may also transmit and receive various forms of non-voice data...; [0025], Detecting a second communication device 102, 110, or 116 in proximity to a first communication device 112 engaged in a call…); 
displaying, on the one or more available devices, one or more device indicators corresponding to the detected one or more available devices during the active communication session (paras. [0025], may include identifying the second device 102, 110, or 116 visually, e.g. from one or more images captured by the first 112 or second devices 102, 110, 116…); 
receiving, from an available device of the one or more available devices, an input selecting, using the displayed one or more device indicators, one of the one or more available devices during the active communication session (paras. [0025]; [0037], lines 1-5, the second device is a computer 102, its display may show an option which, if selected, may initiate call transfer…); and 
in response to receiving the input, routing transmissions related to the active communication session to a selected device (paras. [0025]; [0037], lines 1-5, transfer may occur after user manipulation of a control on the second device 102, 110, or 116…).

Regarding claim 22, Levien the computer-implemented method of claim 21, further comprising: 
in response to receiving the device selection input, causing a device indicator corresponding to the selected device to change (para. [0039], lines 6-14, a second call is received, the second call may automatically or under user control also be transferred to the second device 102, 110, or 116. call (sp) transfer is available, include the first device providing at least one touch screen selection, activating a light emitting diode or other visual indication, and/or providing a tone or other audible indication. An example of the second device providing an indication would be providing, on its display, a message indicating proximity exists along with an option to initiate transfer.).

Regarding claim 23, Levien the computer-implemented method of claim 21, further comprising: 
receiving proximity information corresponding to one or more additional available devices (paras. [0037], [0039] and [0075]). 
causing to display one or more device identifiers corresponding to the one or more additional available devices during the active communication session paras. [0025]; [0037], lines 1-5); and 
wherein routing the transmissions to the selected device comprises routing the transmission to one of the one or more additional available devices (paras. [[0037], [0039] and [0075]).

Regarding claim 24, Levien the computer-implemented method of claim 21, further comprising: 
in response to receiving the device selection input, determining media capabilities of the selected device (paras. [0053] and [0058]). and 
wherein routing transmissions related to the active communication session comprise routing transmission based on the media capabilities of the selected device (para. [0059]).

Regarding claim 25, Levien the computer-implemented method of claim 21, further comprising: 
causing to display a session identifier corresponding to the active communication session at the selected device (paras. [0039] and [0075], the first device 112 may continue to monitor aspects of the call after the call is transferred to the second device 102 (or multiple devices). This monitoring may include the first device 112 recording call information after the call has been transferred…); and 
in response to receiving a session selection input from the selected device, routing transmissions related to the active communication session to the selected device (paras. [0025]; [0037], lines 1-5; and [0039], lines 6-14).

Regarding claim 26, Levien the computer-implemented method of claim 21, further comprising: 
receiving location data corresponding to the one or more locations of the one or more available devices (para. [0025]).

Regarding claim 27, Levien the computer-implemented method of claim 21, wherein routing transmissions related to the active communication session comprises routing audio data, video data, or text data (Fig. 6; paras. [0025] and [0087]).

Claims 28-32 and 35-39 incorporates substantively all the limitations of claims 21-25 in non-transitory computer readable medium and system forms rather than method form and are rejected under the same rationale (processor and memory).

Claim 33 incorporates substantively all the limitations of claim 26 in non-transitory computer readable medium form rather than method form and is rejected under the same rationale.

Claims 34 and 40 incorporates substantively all the limitations of claim 27 in non-transitory computer readable medium and system forms rather than method form and are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443